DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. ("Sen") [U.S. Pub. 2014/0281645] in view of Noboa et al. ("Noboa") [U.S. Pub. 2017/0003150].
[FIG. 1 Power flow prediction and actuation system (100)], the controller comprising: a data storage device (FIG. 1 data storage 108) configured to store model data ("historical observed data, including power generation signatures or patterns stored in the data storage 108 [par. 0066]") indicating, for time points of a time period of operation of the electrical power system, a model load power for one or more loads of the electrical power system  ("historical observed data <model load power>, including power generation signatures or patterns [par. 0066]" and "a pattern of usage (frequency, time of use, etc.) [par. 0102]"); and a processor  [fig. 1: Processor (104)]  operably coupled to the data storage device (see [fig. 1] where the Processor (104) is coupled to Data Storage (108)), the processor to: receive current data from one or more sensors of the electrical power system  ("The meters and sensors 201 may record, modify, update, send and receive energy consumption data to/from each consumption device 102 [par. 0084]"), the current data including a current load power for the one or more loads during a current time period corresponding to the time period of the model data stored by the data storage device  ("determine current energy consumption, load, capacity and reserve levels of a power consumption device ... current time at the power consumption device based on sensor data [par. 0065]"); an early portion of the current data and generate predicted data for a later portion of the current time period based on how the early portion of the model data is fitted to the current data  ("The system may further include a predictor executable by the processor to anticipate an occurrence of a future event responsive to the analysis, and to predict the outcome of the future event based on analysis of the new event data in relation to past behavior data of the consumption device [par. 0011]" and "extracting a pattern of power consumption during periods of a day or week from the new event data; and comparing the pattern with identified patterns stored in relation to events in a database stored in memory [claim 2]" and para 0087-0092); control operation of one or more electrical components of the electrical power system based, at least in part, on the predicted data ("Analytical prediction for each device may be aggregated ... The system may then load balance across at least portions of the power grid to reduce the likelihood that anticipated increases in demand might result in brownouts of blackouts [par. 0035]" and "balance the electricity load locally [par. 0075]"); and update, for use during future time periods, the model data by combining the model data with the current data (“determine a time of search, availability and updates at a consumption device in real-time.  The actuator controller may also notify access devices of their actions and updates” paragraph 0050 and 0054-0065).
Although Sen teaches various techniques to compare the model data to the current data to predict future events ("the estimation engine 115 may apply Markov Chain Monte Carlo (MCMC) or state variable machine (SVM) or another type of estimate based on the event data, which may include behavioral patterns, to estimate the current activity of the device [par. 0094]" and "algorithm engine 114 may apply a statistical model based on, and to organize, the data for storage in the data storage 108 [par. 0063]") Sen does not explicitly teach transform, during the current time period, the model data to fit an early portion of the model data.
In an analogous art (modeling data), Noboa teaches transform, during the current time period, the model data to fit an early portion of the model data ("determine optimal 

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have substitute Noboa's teachings of transforming the model data, in place of Sen's teachings of comparing the model data to produce predicted data, because in having done so would have yielded the predictable result of being able to predict data more accurately.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Meagher et al. USPGPUB 2014/0136178 teaches Systems and methods for model-based real-time solar power management.  In an embodiment, real-time data is received from sensor(s) of an electrical system comprising a photo-voltaic power generator.  Predicted data is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119